Citation Nr: 1704887	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-33 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for tinea cruris, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from March 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction over the Veteran's claims file was subsequently transferred to the Roanoke RO.

The Veteran provided testimony at an October 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On October 7, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal regarding entitlement to service connection for hypertension, benign prostatic hypertrophy, high cholesterol, tinea cruris, and sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for benign prostatic hypertrophy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for high cholesterol.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for tinea cruris.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismissal of Hypertension, Benign Prostatic 
Hypertrophy, High Cholesterol, Tinea Cruris, and Sinusitis Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the October 2016 Board hearing, the Veteran withdrew the appeals as to entitlement to service connection for hypertension, benign prostatic hypertrophy, high cholesterol, tinea cruris, and sinusitis, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals regarding these issues, and they are dismissed.


ORDER

The appeal regarding entitlement to service connection for hypertension is dismissed.

The appeal regarding entitlement to service connection for benign prostatic hypertrophy is dismissed.

The appeal regarding entitlement to service connection for high cholesterol is dismissed.

The appeal regarding entitlement to service connection for tinea cruris is dismissed.

The appeal regarding entitlement to service connection for sinusitis is dismissed.


REMAND

The Veteran contends that his current psychiatric disability, variously diagnosed as PTSD, depression, and anxiety, is related to active service.  Specifically, he avers that he witnessed multiple comrades die or become wounded as a result of combat activity.  

According to a July 2010 PTSD Stressor Decision, his service personnel records confirm that he served in Vietnam, and although he was not directly involved in combat, the place where he was stationed received multiple incoming mortar and rocket attacks resulting in casualties.   

VA treatment records reveal that the Veteran has been diagnosed with PTSD based on his military stressors by a nurse practitioner, but not by a psychologist or psychiatrist.  

A September 2010 VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, noting that although he had memories of Vietnam which appeared to negatively affect his day-to-day functioning, he did not report having a response during his military time that involved intense fear, helplessness, or horror, nor did he report increased arousal or engaging in avoidant behaviors.  However, the examiner stated that the Veteran is actively coping with several stressors from his military service, including medical issues, his military duties, and mistreatment (e.g., racial discrimination).  The examiner further stated that, as he deals with these issues, it causes anxiety that negatively affects his mood and may manifest or exacerbate angry feelings.  Thus, the examiner concluded that he meets the criteria for a diagnosis of anxiety disorder, NOS.  The VA examiner's opinion indicates that the Veteran's anxiety disorder may be related to his active duty service; however, the opinion is vague as it does not identify the actual stressors with the necessary specificity.   

The Board finds that a new VA examination is necessary to decide the appeal.  Specifically, the VA examiner should identify the current psychiatric diagnoses and provide an opinion as to whether any of the current diagnoses are related to the Veteran's active duty service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2. Afford the Veteran an opportunity to attend a VA examination with a psychologist or psychiatrist addressing the causation or etiology of the Veteran's psychiatric disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify the current psychiatric diagnoses.  If the criteria for a PTSD diagnosis are not met, the examiner should explain why.

b.  The examiner should offer the following opinion for each diagnosis:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current psychiatric disability was incurred during or caused by active service?  In providing the opinion, the examiner should specifically address the finding that the Veteran was stationed at a place in Vietnam that received incoming enemy fire resulting in casualties.   

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  When the development requested has been completed, the issue of entitlement to service connection for a psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


